KNIGHT, District Judge.
Plaintiffs move to consolidate the above-entitled actions. The parties in both actions are the same. The complaints are based upon the same allegations of fraud and conspiracy. The effect of the consolidation is only to add additional parties. This motion is made pursuant to the provisions of Federal Rules of Civil Procedure, rule 42 (a), 28 U.S.C.A. following section 723c. The actions involve “a common question of law or fact.”
Though the facts presented as a basis for this application are most unusual, it seems to me that all the issues can properly be settled in a single suit.
One obj ection raised is that additional expense may be imposed upon certain of the parties defendant. The suit is in equity, and the court will take into consideration the facts in the allowance of any costs.
It is, also, objected that this motion is improperly brought before the joinder of issue. Issue has been joined in neither suit. Since it appears what the issues are, the motion as now made is not premature. It appears that the two actions involve a “common question of law or fact.”
The motion to consolidate is granted.